Title: From John Adams to Louisa Catherine Johnson Adams, 25 May 1819
From: Adams, John
To: Adams, Louisa Catherine Johnson



my dear Daughter
Quincy May 25th. 1819

Human Life has been to me a State of trial from my Cradle to this seventh month of my Eaighty fourth year.—
I believe enough of the Apocalypse to be perfectly convinced—“that “be thou faithful unto the death, and thou shalt receive a Crown of Life.”—
Susan may depend upon it that her Mother, her Sister, her Brother in Law, her Female Associates in Quincy, and its neighbourhood, have been more severe upon her than her Grandfather has been—the truth is, Susan has been a Giddy thoughtless Capricious Obstinate Girl—She married in direct opposition to the remonstrance and Advice of her Grand-father, and Grand mother, Oral and written—and if she will not humble herself—I care not what becomes of her—Her Babe is deeply imprinted on my heart a pretty’er Bud I never Saw— Inclosed is the letter I wrote to Susan, which it seemes her umbrageous Soul has taken offence at.—judge you between the Grand-daughter—and the Grand-father—I am sometimes almost reconciled to the Letter decatchet of France—and of the power of life and death of Parents over their Children amongst the Greek’s and Romans.—
In hopes of seeing you and your dear Husband—as soon as your public duties will permit—
I am your affectionate Father
John Adams
P. S. your Children are here—and all well—John is regale’ing himself with a ride this morning—and Gallanting a pretty young Lady on Horseback—L. S.

